COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  ODESSA ENTERPRISES, INC.,                                     No. 08-19-00039-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                             448th District Court
                                                 §
  ELIZABETH ONTIVEROS,                                        of El Paso County, Texas
                                                 §
                         Appellee.                              (TC # 2018DCV2800)
                                                 §

                                 MEMORANDUM OPINION

       On May 31, 2019, we abated the appeal to allow the parties to complete the settlement

process. The parties have filed a joint motion to dismiss the appeal because they have settled the

dispute between them. See TEX.R.APP.P. 42.1(a)(2). We reinstate the appeal, grant the joint

motion, and dismiss the appeal. Pursuant to the parties’ agreement, costs of the appeal are taxed

against the party incurring same. TEX.R.APP.P. 42.1(d).


August 28, 2019
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.